1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    MARVIN MORAN,                                        Case No. 3:18-cv-00381-MMD-WGC

7                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
            v.                                            REPORT AND RECOMMENDATION
8                                                            OF MAGISTRATE JUDGE
     CHRISTY L. CRAIG, et al.,                                  WILLIAM G. COBB
9
                                 Defendants.
10

11          Before the Court is the Report and Recommendation of United States Magistrate

12   Judge William G. Cobb (ECF No. 14) (“R&R”) resgarding Plaintiff’s application to

13   proceed in forma pauperis (“IFP Application”) (ECF No. 5) and pro se Complaint (ECF

14   No. 1-1). Judge Cobb recommends denying the IFP Application and dismissing this

15   action without prejudice. Plaintiff objects to the R&R (“Objection”). (ECF No. 15.)

16          This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

18   timely objects to a magistrate judge’s report and recommendation, then the Court is

19   required to “make a de novo determination of those portions of the [report and

20   recommendation] to which objection is made.” Id. In light of Plaintiff’s objection, the Court

21   has engaged in a de novo review to determine whether to adopt the R&R.

22          The Magistrate Judge recommends granting dismissal under Heck v. Humphrey,

23   512 U.S. 477 (1994), because Plaintiff’s claims his underlying his criminal conviction was

24   invalid, including allegations that the trial court failed to administer the voir dire oath

25   before voir dire, the prosecution lied to the jury and his counsel was ineffcive in failing to

26   object to the prosecution’s argument. (ECF No. 15 at 1-2; ECF No. 4 at 1-4.) Judge

27   Cobb recommends advising Plaintiff that he may file a habeas petition after exhausting

28   his state remedies. (Id. at 2.) In his Objection, Plaintiff asserts that he has exhausted his
1    state remedies in that the “Nevada Supreme Court ruled in his favor, reversed and

2    remanded his case back to district court in June 2018 yet there has been no action

3    taken.” (ECF No. 15 at 1.) However, the Court cannot provide the relief that Plaintiff

4    seeks because Plaintiff’s claims are barred under Heck.

5           In Heck, the Supreme Court held that “in order to recover damages for allegedly

6    unconstitutional conviction or imprisonment, or for other harm caused by actions whose

7    unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove

8    that the conviction or sentence has been reversed on direct appeal, expunged by

9    executive order, declared invalid by a state tribunal authorized to make such

10   determination, or called into question by a federal court’s issuance of a writ of habeas

11   corpus . . . .” 512 U.S. at 486-87 (footnote omitted). However, “if the district court

12   determines that the plaintiff’s action, even if successful, will not demonstrate the

13   invalidity of any outstanding criminal judgment against the plaintiff, the action should be

14   allowed to proceed, in the absence of some other bar to the suit.” Id. at 487 (footnotes

15   omitted).

16          Here, Plaintiff challenges his state court criminal proceedings. (ECF No. 4.) While

17   Plaintiff alleges that he prevailed on appeal, he also states that his case was remanded,

18   which suggests his criminal case has not yet concluded.1 (ECF No. 15 at 1.) Plaintiff’s

19   claims are Heck-barred because he is essentially challenging the validity of his

20   conviction, but his criminal proceedings have not yet concluded.

21          It is therefore ordered, adjudged, and decreed that the Report and

22   Recommendation of Magistrate Judge William G. Cobb (ECF No. 14) be accepted and

23   adopted in its entirety.

24

25
            1State Court records confirm that Plaintiff’s criminal case has not yet concluded.
26   See Eighth Judicial District Court Portal,
     https://www.clarkcountycourts.us/Portal/Home/Dashboard/29 (Last Accessed Dec. 10,
27   2018) (to access the record, enter Case. No. C-14-299669-1 and then complete the
     Captia). The Court takes judicial notice of the online docket records of the state district
28   court. See, e.g., Harris v. County of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012).
                                                   2
1           It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

2    No. 12) without having to prepay the full filing fee is denied.

3           It is further ordered that Plaintiff’s motion for summary judgment (ECF No. 11) is

4    denied as moot.

5           It is further ordered that this action is dismissed without prejudice.

6           The Clerk is directed to enter judgment accordingly and close this case.

7

8           DATED THIS 10th day of December 2018.

9
                                                       MIRANDA M. DU
10                                                     UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
